 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                    ***
 7    BRYAN DRYDEN,                                            Case No. 2:16-cv-01227-JAD-GWF
 8                                            Plaintiff,
              v.                                                             ORDER
 9
      STATE OF NEVADA, et al.,
10
                                          Defendants.
11

12          This matter is before the Court on Plaintiff’s Motion for Production of Documents (ECF
13   No. 77), filed on April 30, 2019. Also before the Court is Plaintiff’s Request for Production of
14   Documents (ECF No. 78), filed on May 6, 2019.
15          Plaintiff’s filings appear to be his initial requests for production of documents to
16   Defendants which are governed by Rule 34 of the Federal Rules of Civil Procedure. Plaintiff
17   should serve such requests upon Defendants. Plaintiff does not file his discovery requests with the
18   Court. Rule 34(b)(2) provides that “the party to whom the request is directed must respond in
19   writing within 30 days after being served. . .” Fed. R. Civ. P. 34(b)(2). A motion for an order
20   compelling disclosure or discovery is governed by Rule 37 of the Federal Rules of Civil Procedure
21   and provides that “the motion must include a certification that the movant has in good faith
22   conferred or attempted to confer with the person or party failing to make disclosure in an effort to
23   obtain it without court action.” Fed. R. Civ. P. 37(a)(1). Plaintiff may file with the Court a motion
24   to compel pursuant to Rule 37 of the Federal Rules of Civil Procedure after Defendant has failed
25   to respond to his requests, objected to his requests, or if its responses are inadequate. Before filing
26   a motion to compel Plaintiff must meet and confer with the responsive party to attempt to resolve
27   the dispute pursuant to Rule 37 of the Federal Rules of Civil Procedure and Local Rule (“LR”) IA
28   1-3(f) and LR 26-7. Accordingly,
                                                           1
 1          IT IS HEREBY ORDERED that Plaintiff’s Motion for Production of Documents (ECF

 2   No. 77) is denied.

 3          IT IS FURTHER ORDERED that Plaintiff’s Request for Production of Documents (ECF

 4   No. 78) is denied.

 5          Dated this 9th day of May, 2019.
 6

 7
                                                   GEORGE FOLEY, JR.
 8                                                 UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                               2
